This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 DAN W. SNOW,

 3          Plaintiff-Appellant,

 4 v.                                                                                     No. 35,081

 5 KEVIN TAYLOR,

 6          Defendant-Appellee.


 7 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
 8 Lee Ann Kirksey, District Judge

 9 Sanders, Bruin, Coll & Worley, P.A.
10 Clayton S. Hightower
11 Roswell, NM

12 for Appellant

13 Max Houston Proctor
14 Hobbs, NM

15 for Appellee

16                                 MEMORANDUM OPINION

17 SUTIN, Judge.
 1   {1}   Plaintiff Dan W. Snow appeals from the district court’s order dismissing his

 2 claims with prejudice. [RP 60] In this Court’s notice of proposed disposition, we

 3 proposed to summarily affirm. [CN 1, 6] Plaintiff filed a memorandum in response to

 4 our proposed disposition (MIO), which we have duly considered. Remaining

 5 unpersuaded, we affirm the district court’s order dismissing Plaintiff’s claims with

 6 prejudice.

 7   {2}   In his memorandum in opposition, Plaintiff does not raise new arguments and

 8 does not cite any relevant law in support of his position on appeal. Rather, Plaintiff

 9 continues to argue that, because the initial judgment was criminal in nature, we should

10 not apply a civil remedy for the restitution and that we should apply a “liberal public

11 policy” to allow Plaintiff to collect restitution because he should be made whole and

12 because Defendant was absent from Texas during the “relevant time period.” [MIO

13 2-3] The only authorities cited by Plaintiff are in support of uncontested, general legal

14 propositions: the various reasons for restitution in Texas [MIO 1-2]; the definition of

15 victim [MIO 2]; the terms for restitution in the Texas criminal rules [MIO 2]; the fact

16 that a liberal public policy should generally be applied to restitution statutes [MIO 2];

17 and the fact that the statute of limitations should generally be tolled when a defendant

18 is absent from the state. [MIO 3] None of the authority cited by Plaintiff refutes the

19 law or analysis in our notice of proposition disposition, and we are unpersuaded by


                                               2
1 Plaintiff’s reasoning. See Hennessy v. Duryea, 1998-NMCA-036, ¶ 24, 124 N.M. 754,

2 955 P.2d 683 (“Our courts have repeatedly held that, in summary calendar cases, the

3 burden is on the party opposing the proposed disposition to clearly point out errors in

4 fact or law.”).

5   {3}   Accordingly, for the reasons stated in our notice of proposed disposition and

6 herein, we affirm the district court’s dismissal of Plaintiff’s claims with prejudice.

7   {4}   IT IS SO ORDERED.



8                                         __________________________________
9                                         JONATHAN B. SUTIN, Judge


10 WE CONCUR:


11 _______________________________
12 JAMES J. WECHSLER, Judge


13 _______________________________
14 LINDA M. VANZI, Judge




                                             3